United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3465
                                  ___________

Guy Carpenter & Company, Inc.,         *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
John B. Collins Associates, Inc.;      * District of Minnesota.
Stephen Underdal; Todd Mockler;        * [UNPUBLISHED]
Randy Floden; Robert Roehrig;          *
Hannah Kuhn,                           *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: February 16, 2006
                               Filed: April 6, 2006
                                ___________

Before BYE, HEANEY, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      When four clients followed five employees to a competing firm, Guy Carpenter
& Company, Inc. (Carpenter) sued to enforce non-solicitation agreements between
two of the former employees, Stephen Underdal and Todd Mockler, and Carpenter's
predecessor. Carpenter sought to enjoin Underdal and Mockler from soliciting any
of Carpenter's clients and to prevent all five employees from using or disclosing
confidential information they obtained while employed with Carpenter. The district
court denied the request for a preliminary injunction concluding Carpenter likely
could not enforce the non-solicitation agreements and had failed to show irreparable
harm. We affirm in part, vacate the district court's order in part, and remand for
further proceedings.

       Because "the absence of a finding of irreparable injury is alone sufficient
ground for [denying a] preliminary injunction," Dataphase Sys., Inc. v. C L Sys., Inc.,
640 F.2d 109, 114 n.9 (8th Cir. 1981), we decline to address whether Carpenter can
enforce the non-solicitation agreements Underdal and Mockler signed with Carpenter's
predecessor. We agree with the district court damages are an adequate remedy for any
breach because clients who leave Carpenter can be identified and the damages
resulting from the loss of those clients can be calculated. See, e.g., Gelco Corp. v.
Coniston Partners, 811 F.2d 414, 420 (8th Cir. 1987) (indicating a party has not
shown irreparable harm if its alleged injuries can be remedied in a suit for money
damages). The other damages alleged by Carpenter are speculative at this stage, e.g.,
Minn. Ass'n of Health Care Facilities, Inc. v. Minn. Dep't of Pub. Welfare, 602 F.2d
150, 154 (8th Cir. 1979) ("[T]he speculative nature of the threatened harm support[s]
the denial of injunctive relief."), and thus the district court did not abuse its discretion
in denying that part of the request for preliminary injunction which sought to stop
Mockler and Underdal from breaching the non-solicitation agreements.

       Appellees concede, however, the district court failed to address Carpenter's
request to prevent the use or disclosure of its confidential information, and suggest the
district court inadvertently dissolved that part of its temporary restraining order. The
parties inform us proceedings are underway in the district court to address the request
for injunctive relief as it relates to the alleged use or disclosure of confidential
information. We therefore vacate the district court's order dissolving the temporary
restraining order as it related to the use or disclosure of confidential information, and
remand for further proceedings.
                          ______________________________



                                            -2-